482 F. Supp. 2d 1002 (2007)
Michael BIGELOW, Plaintiff,
v.
James S. HAVILAND, Warden, Defendant.
No. 3:01 CV 7626.
United States District Court, N.D. Ohio, Western Division.
April 17, 2007.
*1003 Jill E. Stone, Office of the Public Defender, Columbus, OH, for Plaintiff.
Diane Mallory, Jerri L. Fosnaught, Office of the Attorney General, Columbus, OH, for Defendant.

ORDER
KATZ, District Judge.
This Court, having balanced the factors for deciding whether to issue a stay of a judgment granting a petition for writ of habeas corpus, hereby grants the state's motion to stay this Court's order of February 27, 2007 granting Petitioner Bigelow's writ (Doc. 104). The Court has reviewed the briefs from both parties (Doc. 104, 108, 109, 110, and 111) as well as the governing caselaw, i.e., Hilton v. Braunskill, 481 U.S. 770, 775, 107 S. Ct. 2113, 95 L. Ed. 2d 724 (1987) and its progeny in this and other Circuits. The Court finds that the factors weigh in favor of granting a stay pending appeal to the U.S. Court of Appeals for the Sixth Circuit. The Court further finds that, given the caselaw and the facts as more fully explained in the state's briefs (Doc. 104, 109, 111), a release on personal recognizance, as requested by Petitioner (Doc. 110) is unwarranted and hereby denied.
The state's motion to stay (Doc. 104) is granted. Petitioner's motion for, release on personal recognizance (Doc. 110) is denied.
IT IS SO ORDERED.